DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present U.S. non-provisional application is being examined under the first-inventor-to-file provisions of the AIA . The present U.S. non-provisional application, filed on June 30, 2020, claims benefit to a U.S. provisional application, filed on February 12, 2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 30, 2020 was filed before the mailing date of a first Office action in the present U.S. non-provisional application, in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.
Allowable Subject Matter
Claims 4, 5 and 18 are objected to as being dependent upon a rejected base claim, but would be considered as allowable if rewritten in independent form to include all of the limitations of the respective base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rahman et al. (US 2017/0366313 A1) in view of Yerramalli et al. (US 2019/0110254 A1).
1. A user equipment (Rahman, FIG. 3) comprising: 
(Rahman, FIG. 3, Id.); a receiver (Rahman, FIG. 3, Id.); one or more processors communicatively coupled to the transmitter and the receiver (Rahman, FIG. 3, Id.); and a memory comprising instructions (Rahman, FIG. 3, Id.) that, when executed by the one or more processors, cause the one or more processors to: 
operate the receiver to receive a first packet at a first time and a second packet at a second time (Rahman, para. [0045], “The synchronized operation herein means that the UE can perform DC operation provided the received time difference (.DELTA.t) between the signals received at the UE from the CCs belonging to the MCG and SCG are within a certain threshold (which may be a synchronization range or threshold), e.g. .+-.30 .mu.s. The received time difference may be known to at least the anchor node and/or the booster node/s and/or the UE, e.g. from measurements, the result of which may be transmitted and/or exchanged between the node/s and the UE. As a particular example, the synchronized operation herein may mean that the received time difference (.DELTA.t) between the signals received at the UE from and/or as measured in regard to subframe boundaries (e.g. the end or a beginning of a subframe) of subframes of the serving cell/s of the anchor node and subframes of the serving cell/s of the booster node/s, e.g. regarding CCs (component carriers; carriers of a carrier aggregate (CA) provided by a node; a single carrier may be considered to be subcase of CA) belonging to the MCG and SCG are within a certain threshold e.g. .+-.30 .mu.s.”), 
determine a first difference between the first time and the second time (Rahman, para. [0045], “The synchronized operation herein means that the UE can perform DC operation provided the received time difference (.DELTA.t) between the signals received at the UE from the CCs belonging to the MCG and SCG are within a certain threshold (which may be a synchronization range or threshold), e.g. .+-.30 .mu.s. The received time difference may be known to at least the anchor node and/or the booster ” Id.), 
operate the transmitter to transmit an indication of the first difference via a first component carrier to a first base station (Yerramalli, paras. [0103], [0154], “…The UE 115-d may establish a high band connection 665 with the second base station 105-h using a high band carrier in accordance with the connectivity configuration information 660. Thereafter, UE 115-d may continue to monitor carrier related information (e.g., the timing difference between high band connection 665 and low band connection 605) and transmit additional carrier reports or otherwise indicate updated carrier-related information to either the first base station 105-g or the second base station 105-h, and either the first base station 105-g or the second base station 105-h may determine and transmit to the UE 115-d updated minimum reporting delays or configuration information for a new connectivity mode.”), 
operate the receiver to receive a communication configuration from the first base station via the first component carrier, the communication configuration generated by the first base station based on the first difference between the first time and the second time (Yerramalli, paras. [0103], [0154], “…The UE 115-d may establish a high band connection 665 with the second base station 105-h using a high band carrier in accordance with the connectivity configuration information 660. Thereafter, UE 115-d may continue to monitor carrier related information (e.g., the timing difference between high band connection 665 and low band connection 605) and transmit additional carrier reports or otherwise indicate updated carrier-related information to either the first base station 105-g or the second base station 105-h, and either the first base station 105-g or the second base station 105-h may determine and transmit to the UE 115-d updated minimum reporting delays or configuration information for a new connectivity mode.” Id.), and 
Yerramalli, paras. [0103], [0154], Id.)
Rahman et al. may not seem to describe the identical claimed invention, such as operate the receiver to receive a third packet via the first component carrier according to parameters specified in the communication configuration. In the same field of endeavor, Yerramalli et al. provides prior art disclosure and suggestions for the claimed invention, such as operate the receiver to receive a third packet via the first component carrier according to parameters specified in the communication configuration (Yerramalli, paras. [0103], [0154], “…The UE 115-d may establish a high band connection 665 with the second base station 105-h using a high band carrier in accordance with the connectivity configuration information 660. Thereafter, UE 115-d may continue to monitor carrier related information (e.g., the timing difference between high band connection 665 and low band connection 605) and transmit additional carrier reports or otherwise indicate updated carrier-related information to either the first base station 105-g or the second base station 105-h, and either the first base station 105-g or the second base station 105-h may determine and transmit to the UE 115-d updated minimum reporting delays or configuration information for a new connectivity mode.” Id.) The prior art disclosure and suggestions of Yerramalli et al. are for reasons of supporting carrier aggregation using asynchronous carriers (Yerramalli, para. [0005], “The described techniques relate to improved methods, systems, devices, or apparatuses that support carrier aggregation (CA) using asynchronous carriers…”) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of supporting carrier aggregation using asynchronous carriers.
Rahman, FIG. 3, Id.), wherein the operations comprise: 
assigning an antenna panel of the antenna circuitry to the first component carrier and to a second component carrier corresponding to a second base station (Rahman, paras. [0045], [0225], “…An antenna circuitry 24 of the user equipment 10 is connected or connectable to the radio circuitry 22 to collect or send and/or amplify signals. Radio circuitry 22 and the control circuitry 20 controlling it are configured for cellular communication with a network on a first cell/carrier and a second cell/carrier and/or for dual connectivity, in particular utilizing E-UTRAN/LTE resources as described herein. The user equipment 10 may be adapted to carry out any of the methods for operating a terminal disclosed herein; in particular, it may comprise corresponding circuitry, e.g. control circuitry. The antenna circuitry and/or radio circuitry may be adapted to provide at least two independent transmitter circuitries and/or at least two independent receiver circuitries, each of which may be associated or associatable to a different node for dual connectivity. The user equipment may be configured or configurable to associate such circuitry to a node, e.g. based on allocation data and/or control data provided by the network and/or a network node, e.g. an anchor node.” Id.); and 
transmitting a second indication to the first base station that non-simultaneous uplink operations and downlink operations are permitted (Yerramalli, paras. [0103], [0154], Id.)
3. The user equipment of claim 1, wherein applying the communication configuration is configured to change one or more uplink allocations, one or more downlink allocations, or both, used for communication on the first component carrier, a second component carrier, or both, to adjust a previously applied communication configuration based at least in part on the first difference (Yerramalli, paras. [0103], [0154], Id.)
6. A method (Rahman, para. [0045], Id.), comprising: 
Rahman, FIG. 3, Id.), a first packet via a first component carrier at a first time according to a first communication configuration (Rahman, para. [0045], Id.),
receiving, by the processor, a second packet via a second component carrier at a second time according to a second communication configuration (Rahman, para. [0045], Id.), 
determining, by the one or more processors, a receive delay at least in part by determining a difference between the first time and the second time (Rahman, para. [0045], Id.), 
transmitting, by the one or more processors, a first indication of the receive delay via the first component carrier (Yerramalli, paras. [0103], [0154], Id.), 
receiving, by the one or more processors, a third communication configuration via the first component carrier generated based on the receive delay (Yerramalli, paras. [0103], [0154], Id.), 
applying, by the one or more processors, the third communication configuration to replace the first communication configuration corresponding to the first component carrier (Yerramalli, paras. [0103], [0154], Id.), and 
receiving, by the one or more processors, a third packet via the first component carrier according to the third communication configuration (Yerramalli, paras. [0103], [0154], Id.)
Rahman et al. may not seem to describe the identical claimed invention, such as receiving, by the one or more processors, a third packet via the first component carrier according to the third communication configuration. In the same field of endeavor, Yerramalli et al. provides prior art disclosure and suggestions for the claimed invention, such as receiving, by the one or more processors, a third packet via the first component carrier according to the third communication configuration (Yerramalli, paras. [0103], [0154], Id.) The prior art disclosure and suggestions of Yerramalli, para. [0005], Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of supporting carrier aggregation using asynchronous carriers.
7. The method of claim 6, wherein the first component carrier is associated with transmissions from a first base station, and wherein the second component carrier is associated with transmissions from a second base station (Rahman, para. [0045], Id.)
8. The method of claim 6, wherein the first component carrier and the second component carrier are both associated with transmissions from a same base station (Rahman, para. [0045], Id.)
9. The method of claim 8, comprising transmitting, by the one or more processors, a second indication to the base station that the electronic device is configured to communicate using the first component carrier and the second component carrier using a same antenna circuitry (Rahman, paras. [0045], [0225], Id.)
10. The method of claim 6, comprising determining that the receive delay is greater than a threshold amount (Rahman, paras. [0046], [0053], “The unsynchronized operation herein may mean that the UE can perform DC operation regardless of the received time difference (.DELTA.t) between the signals received at the UE from the CCs belonging to the MCG and SCG i.e. for any value of .DELTA.t and/or outside or above a synchronization range or threshold. As a particular example the unsynchronized operation herein means that the received time difference (.DELTA.t) between the signals received at the UE from the subframe boundaries (e.g., as defined above), e.g. of the CCs belonging to the MCG and SCG, can have any value e.g. more than .+-.30 .mu.s, any value up to .+-.0.5 ms etc...”), wherein transmission of the first indication of the receive delay occurs in response to determining that the receive Rahman, paras. [0046], [0053], “…The capability information may be associated with and/or indicate a (frequency) band or band combination/s and/or carrier or carrier combination/s supported by the UE for dual connectivity operation, in particular each of those supported, e.g. the UE may be adapted to provide and/or signal capability information indicating it supports synchronized and unsynchronized DC operations for frequency band combinations: band 1+ band 3 and band 7+ band 8 respectively.” Id.)
11. The method of claim 6, wherein the first component carrier transmits the first packet using a first frequency range, and wherein the second component carrier transmits the second packet using a second frequency range different from the first frequency range (Rahman, paras. [0043], [0045], “In a typical scenario, the dual links with MeNB and SeNB belong to different carrier frequencies and even different frequency bands…” Id.)
12. The method of claim 11, wherein the first frequency range and the second frequency range are ranges of frequencies between 24 Gigahertz (GHz) and 48 GHz (Yerramalli, paras. [0053], [0057], “As indicated above, in some cases two or more carriers may be established between a UE and one or more base stations. For example, a first carrier may be established in a low frequency band (e.g., a 600 MHz or lower frequency band), which may be referred to as a low band carrier, and a second carrier may be established in a high frequency band (e.g., a 4 GHz or higher frequency band, or a millimeter wave (mmW) frequency band), which may be referred to as a high band carrier. In some LTE and NR communications systems (e.g., licensed LTE and NR communications systems), signaling and feedback in a CA connectivity mode is made using the assumption that aggregated carriers are time synchronized. […] For example, the base station may determine that the UE is to use asynchronous CA based at least in part on comparing the timing difference to a threshold timing difference, which may in part depend on an SCS of the different transmissions. The base station may also determine that the UE is to use asynchronous ” It is noted that mmW was well known as a frequency band between 30 GHz and 300 GHz to a person having ordinary skill in the art).
13. The method of claim 6, wherein the third communication configuration is generated based on the receive delay and based on a first numerology corresponding to the first component carrier and a second numerology corresponding to the second component carrier (Yerramalli, paras. [0057], [0154]. Id. It is noted that subcarrier spacing (SCS) was well known as numerology to a person having ordinary skill in the art).
14. The method of claim 6, comprising: 
transmitting, by the one or more processors, the first indication of the receive delay via the second component carrier (Yerramalli, paras. [0103], [0154], Id.), 
receiving, by the one or more processors, a fourth communication configuration via the second component carrier (Yerramalli, paras. [0103], [0154], Id.), 
applying, by the one or more processors, the fourth communication configuration to replace the second communication configuration corresponding to the second component carrier (Yerramalli, paras. [0103], [0154], Id.), and 
receiving, by the one or more processors, a fourth packet via the second component carrier according to the fourth communication configuration (Yerramalli, paras. [0103], [0154], Id.)
15. A method (Rahman, para. [0045], Id.), comprising: 
transmitting, by one or more processors of a base station (Rahman, FIG. 4), a first message on a first component carrier according to a first communication configuration (Rahman, para. [0045], Id.), 
Yerramalli, paras. [0103], [0154], Id.), 
generating, by the one or more processors, a second communication configuration based at least in part on the receive delay (Yerramalli, paras. [0103], [0154], Id.), 
transmitting, by the one or more processors, the second communication configuration to the electronic device on the first component carrier (Yerramalli, paras. [0103], [0154], Id.), 
applying, by the one or more processors, the second communication configuration to replace the first communication configuration corresponding to the first component carrier (Yerramalli, paras. [0103], [0154], Id.), and 
transmitting, by the one or more processors, a third message to the electronic device on the first component carrier according to the second communication configuration (Yerramalli, paras. [0103], [0154], Id.)
Rahman et al. may not seem to describe the identical claimed invention, such as transmitting, by the one or more processors, a third message to the electronic device on the first component carrier according to the second communication configuration. In the same field of endeavor, Yerramalli et al. provides prior art disclosure and suggestions for the claimed invention, such as transmitting, by the one or more processors, a third message to the electronic device on the first component carrier according to the second communication configuration (Yerramalli, paras. [0103], [0154], Id.) The prior art disclosure and suggestions of Yerramalli et al. are for reasons of supporting carrier aggregation using asynchronous carriers (Yerramalli, para. Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of supporting carrier aggregation using asynchronous carriers.
16. The method of claim 15, wherein the first message is transmitted by the one or more processors on the first component carrier, and wherein the second message is transmitted by the one or more processors on a second component carrier (Rahman, para. [0045], Id.)
17. The method of claim 15, wherein generating the second communication configuration comprises: 
receiving, by the one or more processors, one or more numerology parameters from a network provider or from an additional base station (Yerramalli, paras. [0057], [0154]. Id.), and 
generating, by the one or more processors, the second communication configuration based at least in part on the receive delay and the one or more numerology parameters (Yerramalli, paras. [0057], [0154]. Id.)
19. The method of claim 15, wherein the receive delay is selected by the one or more processors from a plurality of receive delays at least in part by determining which delay of the plurality of receive delays corresponds to a relatively greater amount of time, and wherein each respective receive delay of the plurality of receive delays is associated with a different component carrier (Yerramalli, paras. [0103], [0135], “…The timing difference may include a timing offset between reference subframes, slots, symbols, samples, or any combination of those or other timing or scheduling units included within a carrier utilizing low band transmissions 240 and another carrier utilizing high band transmissions 225. […] In some cases, if the minimum delay is large (e.g., due to a large ” Id.)
20. The method of claim 15, comprising: 
receiving, by the one or more processors, an indication from the electronic device that indicates that the electronic device is configured to support simultaneous communication operations on the first component carrier and a second component carrier (Rahman, paras. [0045], [0053], [0054], “…The capability information may be associated with and/or indicate a (frequency) band or band combination/s and/or carrier or carrier combination/s supported by the UE for dual connectivity operation, in particular each of those supported, e.g. the UE may be adapted to provide and/or signal capability information indicating it supports synchronized and unsynchronized DC operations for frequency band combinations: band 1+ band 3 and band 7+ band 8 respectively…” Id.), and 
generating, by the one or more processors, the second communication configuration based at least in part on the receive delay and the indication (Rahman, paras. [0045], [0053], [0054], “…Based on this received UE capability information, the network node can determine whether the UE should be configured in synchronized or unsynchronized DC operation for a particular band or band combination and/or carrier or carrier combination. A band combination or carrier combination may refer to one or more carrier aggregates. A node, in particular an anchor node or MeNB, may be adapted to perform such determination and/or the corresponding configuration of the UE, e.g. by transmitting corresponding control data or allocation data to the UE.” Id.)
Conclusion
The prior art made of record (PTO-1449, PTO-892) and not relied upon is considered pertinent to the subject matter of the present U.S. non-provisional application.
Nagaraja et al. (US 2018/0323927 A1) provides prior art disclosure considered relevant to the subject matter of the claimed invention (Nagaraja, Abstract, “Various aspects of the disclosure relate to techniques associated with the acquisition of reference signals. In some aspects, a network may request a user equipment (UE) to measure a timing difference between neighbor cells and use that information to generate a CSI-RS configuration. The network sends the CSI-RS configuration to the UE to enable the UE to acquire a CSI-RS from a neighbor cell. In some aspects, a network may send timing-related information to a neighbor cell and the neighbor cell uses that information to transmit a CSI-RS.”)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy J. Weidner whose telephone number is (571) 270-1825. The examiner can normally be reached Monday - Friday, 8:00 AM - 5:00 PM, Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing by using a USPTO supplied web-based collaboration tool. To schedule an interview, the applicant    is encouraged to use the USPTO Automated Interview Request (AIR) form provided at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications 




/TIMOTHY J WEIDNER/Primary Examiner, Art Unit 2476